FILED
                             NOT FOR PUBLICATION                             FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



QING XIONG ZHENG,                                 No. 10-73892

               Petitioner,                        Agency No. A076-209-864

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Qing Xiong Zheng, a native and citizen of China, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th

Cir. 2006), and we deny the petition for review.

      The record does not compel the conclusion that the harms Zheng suffered,

even if credible and considered cumulatively, constitute past persecution in China.

See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (petitioner did not

suffer significant physical harm and IJ was not compelled to find past persecution).

Substantial evidence supports the BIA’s decision that Zheng’s refusal to pay a

bribe to an official was a personal action involving no actual or imputed political

opinion, see Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011) (per curiam),

and that he failed to demonstrate that a political opinion would be at least one

central reason for any future mistreatment in China, see Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Substantial evidence also supports the BIA’s finding that Zheng did not

demonstrate he would be subject to persecution, as opposed to prosecution, for

throwing a brick at an official. See Lin v. Holder, 610 F.3d 1093, 1097 (9th Cir.

2010) (per curiam) (“Ordinary prosecution for criminal activity is not persecution

‘on account’ of a protected ground.”). Consequently, Zheng’s asylum claim fails.


                                          2                                    10-73892
      Because Zheng did not establish his eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See

Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000).

      Finally, Zheng does not challenge the agency’s denial of CAT protection.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

addressed in the argument portion of a brief are deemed waived).

      PETITION FOR REVIEW DENIED.




                                          3                                    10-73892